 



DAVID BUCHANAN
INCENTIVE COMPENSATION
          For each calendar year, the Compensation Committee (“Committee”) of
the Board of Directors of Fidelity will establish in its sole discretion (after
discussion with Management) the percentage of base salary available for
incentive compensation consideration and the executive incentive compensation
evaluation criteria, which will include corporate and individual performance
measurements, goals and objectives, both financial and non-financial, for such
calendar year prior to or at the commencement of the calendar year. Buchanan
will be paid incentive compensation (“Incentive Compensation”), if any, in cash
as determined by the Committee following its evaluation of Corporate and
individual performance relative to the executive compensation criteria
established at the beginning of the calendar year and such other measures or
modifications as the Committee at its sole discretion, may consider.
          The Committee has determined that in 2007 Buchanan will be eligible
for 20% of base compensation as Incentive Compensation, or such amount as may be
determined by the Compensation Committee. The Committee will evaluate Fidelity’s
and Buchanan’s 2007 performance relative to the following financial and
non-financial measurements, goals and objectives, and such other measures and
modifications as the Committee, in its sole discretion, may consider in the
determination of Incentive Compensation to be paid for 2007.

  1.   Financial Performance Measurements based on the approved 2007 Budget
(These measurements may be modified for evaluation purposes at any time during
2007 based on changes in the strategic plan, the business plan, competitive or
economic factors, changes in regulatory or accounting rules, laws or regulations
or such other factors as the Compensation Committee, in its sole discretion, may
determine.):

  •   Net income     •   Earnings per share (EPS)     •   Return on equity (ROE)
    •   Return on assets (ROA)     •   Total stockholder return     •   Loan
growth     •   Asset quality     •   Deposit growth     •   Net interest margin
    •   Noninterest income     •   Noninterest expense management and control  
  •   Business unit net income

  2.   Non-financial Corporate and Individual Goals including but not limited
to:

  •   Compliance with laws and regulations including Compliance and Safety and
Soundness ratings of 2 or better

 



--------------------------------------------------------------------------------



 



  •   Hiring proven lenders and managers, as identified, to grow loans and
deposits or develop, expand or improve operations and products and services and
their delivery     •   Opening new branches and loan production offices to
profitably expand market presence     •   Market share growth     •  
Development/expansion of profitable products/services and delivery systems     •
  Furtherance of or achievement of strategic goals and objectives     •  
Individual performance based on competitive, legal, regulatory, and economic
conditions     •   Such other factors as the Compensation Committee in its sole
discretion may consider in determining the amount, if any, of Incentive
Compensation to be awarded.

          The right of Buchanan to receive Incentive Compensation, if any,
hereunder related to a calendar year shall vest on the last day of such calendar
year. In the event Buchanan is entitled pursuant to the Agreement and the
determination of the Committee at its sole discretion to Incentive Compensation
for a period of less than a full year, the Incentive Compensation, if any, for
such year shall vest on the last day of his employment.
          Within 60 days after the end of 2007, management shall calculate and
evaluate Fidelity’s and Buchanan’s performance relative to the 2007 Criteria and
provide such calculations and evaluations to the Committee for its review.
          The Committee shall, within 90 days after the end of 2007, make its
own independent assessment of the extent to which the 2007 Criteria and such
other measures and modifications as the Committee, in its sole discretion, may
consider have been achieved; and, based on its assessment, shall award Incentive
Compensation in such amounts, if any, as it deems to have been earned by
Buchanan.
          The Committee may revise or modify the 2007 Criteria for the year to
the extent the Committee, in the exercise of its sole and absolute discretion,
believes necessary or deems equitable in light of any unexpected or unusual or
non-recurring circumstances or events, including but not limited to, changes in
accounting rules, accounting practices or procedures, tax and other laws and
regulations, or in the event of mergers, acquisitions, divestitures,
unanticipated increases in regulatory fees or costs, any extraordinary or
unanticipated competitive or economic circumstances, or any other factors as the
Committee may determine.
          In addition, in determining whether or to the extent that any one or
more of the 2007 Criteria have been met, the Committee may adjust the
Corporation’s financial results to exclude the effects of any or all
extraordinary items (as determined under generally accepted accounting
principles) and any other unusual or non-recurring items that distort
year-to-year comparisons of results or otherwise distort results for the year
(either on an entity, business unit, or consolidated basis) and consider the
impact on results of other events, including but not limited to, charges or
costs associated with restructurings of the Corporation, discontinued
operations, acquisitions or dispositions of business entities or assets,
reorganizations, mergers or divestures, the effects of competition or economic
conditions, and of changes in tax, regulatory or accounting rules, laws or
regulations.

2



--------------------------------------------------------------------------------



 



          Payment is to be made in cash promptly after the amount is determined
but in no event later than April 15 of the calendar year following the calendar
year for which the Incentive Compensation is earned. The Committee, in its sole
discretion, during a calendar year may make a non-refundable prepayment of a
portion of the Incentive Compensation to Buchanan if it believes that the
partial payment will not exceed the amount of the Incentive Compensation for
that calendar year.

                  FIDELITY SOUTHERN CORPORATION    
 
           
 
  By:   /s/ James B. Miller, Jr.    
 
           
 
  Name:   James B. Miller, Jr.    
 
  Title:   Chairman    
 
                FIDELITY BANK    
 
           
 
  By:   /s/ James B. Miller, Jr.    
 
           
 
  Name:   James B. Miller, Jr.    
 
  Title:   Chairman    
 
                BUCHANAN    
 
           
 
      /s/ David Buchanan    
 
           
 
           David Buchanan    
 
           
 
  Date:   January 18, 2007    

3